DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         EDUARDO C. BAIGORRIA and SILVA M. ELEJALDE,
                         Appellants,

                                    v.

                        B.A. MORTGAGE, LLC,
                              Appellee.

                              No. 4D21-2363

                          [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No.
CACE17009240.

  Bruce K. Herman of The Law Offices of Bruce K. Herman, P.A., Fort
Lauderdale, for appellant.

  Arnaldo Velez of Arnaldo Velez, P.A., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.